                      Case 5:19-cv-00877-MWF-SHK Document 49 Filed 10/14/20 Page 1 of 17 Page ID #:569




                                      1    MARCOS D. SASSO (SBN 228905)
                                           BALLARD SPAHR LLP
                                      2    2029 Century Park East, Suite 1400
                                           Los Angeles, CA 90067-2915
                                      3    Telephone: 424.204.4400
                                           Facsimile: 424.204.4350
                                      4    sassom@ballardspahr.com
                                      5    Attorneys for Defendant
                                           BRIDGECREST CREDIT
                                      6    COMPANY, LLC
                                      7
                                      8                          UNITED STATES DISTRICT COURT
                                      9                         CENTRAL DISTRICT OF CALIFORNIA
                                     10
                                        ANTHOLINE FERNANDEZ and               ) Case No. 5:19-CV-00877 MWF (SHKx)
                                     11 RONALD FERNANDEZ, on behalf of        )
                                        themselves and members of the general ) [Assigned to the Hon. Michael W.
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12 public,                               ) Fitzgerald]
    Telephone: 424.204.4400




                                                                              )
       Ballard Spahr LLP




                                     13                            Plaintiff, ) BRIDGECREST CREDIT
                                                                              ) COMPANY, LLC’S AMENDED
                                     14          v.                           ) ANSWER, AFFIRMATIVE
                                                                              ) DEFENSES, AND
                                     15   BRIDGECREST CREDIT COMPANY, ) COUNTERCLAIM TO
                                          LLC, an Arizona limited liability   ) PLAINTIFFS’ COMPLAINT
                                     16   company; and DOES 1 through 25,     )
                                          inclusive,                          )
                                     17                                       )
                                                                   Defendant. )
                                     18                                       )
                                                                              )
                                     19                                       )
                                                                              )
                                     20                                       )
                                                                              )
                                     21                                       )
                                                                              )
                                     22                                       )
                                                                              )
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                          DMEAST #42302231 v2

                                             DEFENDANT BRIDGECREST CREDIT COMPANY, LLC’S ANSWER, AFFIRMATIVE
                                                   DEFENSES, AND COUNTERCLAIM TO PLAINTIFFS’ COMPLAINT
                      Case 5:19-cv-00877-MWF-SHK Document 49 Filed 10/14/20 Page 2 of 17 Page ID #:570




                                      1            Defendant Bridgecrest Credit Company, LLC (“Bridgecrest”), through its
                                      2 undersigned counsel, submits this Amended Answer, Affirmative Defenses, and
                                      3 Counterclaim to the Complaint filed by Plaintiffs Antholine and Ronald Fernandez
                                      4 (“Plaintiffs”). To the extent Bridgecrest does not respond to all or a portion of any
                                      5 paragraph, Bridgecrest expressly denies the allegations contained therein.
                                      6                                     PRELIMINARY STATEMENT
                                      7            Bridgecrest denies any and all allegations in the headings and/or unnumbered
                                      8 paragraphs in the Complaint.
                                      9                               ANSWER TO SPECIFIC ALLEGATIONS
                                     10                                          OPERATIVE FACTS
                                     11            1.           Answering Paragraph 1, Bridgecrest states that on February 24, 2015
2029 Century Park East, Suite 1400




                                     12 Plaintiffs entered into a Conditional Sale Contract and Security Agreement (the
  Los Angeles, CA 90067-2915
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13 “Contract”) with DriveTime Car Sales Company, LLC for the purchase of a 2008
                                     14 Scion XB (the “Vehicle”). Bridgecrest states the Contract was subsequently
                                     15 assigned to Bridgecrest. Except as stated, denied.
                                     16            2.           Answering Paragraph 2, Bridgecrest admits Plaintiffs defaulted under
                                     17 the Contract and, thereafter, Bridgecrest exercised its contractual right to repossess
                                     18 the Vehicle on or about April 10, 2018. The Notices of Intention to Dispose and
                                     19 Our Plan to Sell the Property (the “Statutory Notices”), attached to the Complaint as
                                     20 Exhibit 1, are documents that speaks for themselves. Except as stated, denied.
                                     21            3.           Answering Paragraph 3, the allegations of Paragraph 3 purport to state
                                     22 legal conclusions to which no response is required. To the extent any response is
                                     23 required, Bridgecrest denies the allegations.
                                     24            4.           Answering Paragraph 4 and each subparagraph (a) through (i), denied.
                                     25            5.           Answering Paragraph 5, Bridgecrest is without knowledge or
                                     26 information sufficient to form a belief as to the truth of the allegations of Paragraph
                                     27 5 and, on that basis, denies the allegations contained therein.
                                     28
                                          DMEAST #42302231 v2               1
                                               DEFENDANT BRIDGECREST CREDIT COMPANY, LLC’S AMENDED ANSWER,
                                              AFFIRMATIVE DEFENSES, AND COUNTERCLAIM TO PLAINTIFFS’ COMPLAINT
                          Case 5:19-cv-00877-MWF-SHK Document 49 Filed 10/14/20 Page 3 of 17 Page ID #:571




                                      1            6.           Answering Paragraph 6, Bridgecrest is without knowledge or
                                      2 information sufficient to form a belief as to the truth of the allegations of Paragraph
                                      3 6 and, on that basis, denies the allegations contained therein.
                                      4            7.           Answering Paragraph 7, Bridgecrest admits only that it issued
                                      5 Calculations of Surplus of Deficiency (the “Deficiency Notices”) dated May 9,
                                      6 2018. The Deficiency Notices, which are attached to the Complaint as Exhibit 2,
                                      7 are documents that speak for themselves. The remaining allegations of Paragraph 7
                                      8 purport to set forth legal conclusions to which no response is required. To the extent
                                      9 any further response is required, the allegations are denied.
                                     10            8.           Answering Paragraph 8, Exhibit 2 speaks for itself. To the extent any
                                     11 further response is required, the allegations are denied.
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915
    Telephone: 424.204.4400




                                     12            9.           Answering Paragraph 9, Bridgecrest denies the allegations as stated and
       Ballard Spahr LLP




                                     13 denies that this case is properly brought in Plaintiffs’ purported capacities as private
                                     14 attorneys general or that Plaintiffs are entitled to public injunctive relief.
                                     15 Bridgecrest further states that, to the extent Plaintiffs purport to represent other
                                     16 Bridgecrest customers and/or seek “public injunctive relief” on behalf of other
                                     17 customers, the claims of such customers are subject to arbitration on an individual,
                                     18 non-class basis pursuant to the arbitration agreement contained in the terms and
                                     19 conditions governing customers’ account(s) with Bridgecrest.
                                     20                                                PARTIES
                                     21            10.          Answering Paragraph 10, Bridgecrest is without knowledge or
                                     22 information sufficient to form a belief as to the truth of the allegations in Paragraph
                                     23 10 and, on that basis, denies the allegations contained therein.
                                     24            11.          Denied. Bridgecrest is located in Phoenix, Arizona; Bridgecrest
                                     25 services certain automobile loans. The remaining allegations of Paragraph 11 of the
                                     26 Complaint are denied as stated.
                                     27            12.          Answering Paragraph 12, Bridgecrest is without knowledge or
                                     28
                                          DMEAST #42302231 v2                              2
                                               DEFENDANT BRIDGECREST CREDIT COMPANY, LLC’S AMENDED ANSWER,
                                              AFFIRMATIVE DEFENSES, AND COUNTERCLAIM TO PLAINTIFFS’ COMPLAINT
                          Case 5:19-cv-00877-MWF-SHK Document 49 Filed 10/14/20 Page 4 of 17 Page ID #:572




                                      1 information sufficient to form a belief as to the truth of the allegations in Paragraph
                                      2 12 and, on that basis, denies the allegations contained therein.
                                      3            13.          Answering Paragraph 13, denied.
                                      4                                       FIRST CAUSE OF ACTION
                                      5    (By Plaintiffs, Individually, Against All Defendants for Violations of the Rees-
                                      6                                               Levering Act)
                                      7            14.          Bridgecrest incorporates by reference all responses to the above
                                      8 paragraphs of the Complaint as though fully stated herein.
                                      9            15.          Answering Paragraph 15, the allegations in this paragraph refer to a
                                     10 California statute, the text of which speaks for itself, and Plaintiffs’ characterization
                                     11 thereof, if any, is denied. To the extent any further response is required, Bridgecrest
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915
    Telephone: 424.204.4400




                                     12 denies the allegations contained therein.
       Ballard Spahr LLP




                                     13            16.          Answering Paragraph 16, the allegations in this paragraph refer to a
                                     14 California statute, the text of which speaks for itself, and Plaintiffs’ characterization
                                     15 thereof, if any, is denied. To the extent any further response is required, Bridgecrest
                                     16 denies the allegations contained therein.
                                     17            17.          Answering Paragraph 17, denied.
                                     18            18.          Answering Paragraph 18, denied.
                                     19            19.          Answering Paragraph 19, Bridgecrest denies that it is liable for any
                                     20 attorney’s fees, costs, or expenses as set forth by Plaintiffs. To the extent any
                                     21 further response is required, denied.
                                     22                                     SECOND CAUSE OF ACTION
                                     23         (By Plaintiffs, Individually, Against All Defendants for Violations of the
                                     24                                            Commercial Code)
                                     25            20.          Bridgecrest incorporates by reference all responses to the above
                                     26 paragraphs of the Complaint as though fully stated herein.
                                     27            21.          Answering Paragraph 21, denied.
                                     28
                                          DMEAST #42302231 v2                               3
                                               DEFENDANT BRIDGECREST CREDIT COMPANY, LLC’S AMENDED ANSWER,
                                              AFFIRMATIVE DEFENSES, AND COUNTERCLAIM TO PLAINTIFFS’ COMPLAINT
                          Case 5:19-cv-00877-MWF-SHK Document 49 Filed 10/14/20 Page 5 of 17 Page ID #:573




                                      1            22.          Answering Paragraph 22, denied.
                                      2            23.          Answering Paragraph 23, denied.
                                      3            24.          Answering Paragraph 24, the allegations set forth legal conclusions to
                                      4 which no response is required. Bridgecrest further denies that it is liable for any
                                      5 damages, actual or otherwise, allegedly suffered by Plaintiffs.
                                      6            25.          Answering Paragraph 25, denied.
                                      7            26.          Answering Paragraph 26, Bridgecrest denies that it is liable for any
                                      8 attorney’s fees, costs, or expenses as set forth by Plaintiffs. To the extent any
                                      9 further response is required, denied.
                                     10                                      THIRD CAUSE OF ACTION
                                     11            27.          Bridgecrest incorporates by reference all responses to the above
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915
    Telephone: 424.204.4400




                                     12 paragraphs of the Complaint as though fully stated herein.
       Ballard Spahr LLP




                                     13            28.          Answering Paragraph 28, the allegations in this paragraph refer to a
                                     14 California statute, the text of which speaks for itself, and Plaintiffs’ characterization
                                     15 thereof, if any, is denied. To the extent any further response is required, Bridgecrest
                                     16 denies the allegations.
                                     17            29.          Answering Paragraph 29, the allegations set forth legal conclusions to
                                     18 which no response is required. To the extent any further response is required,
                                     19 Bridgecrest denies the allegations.
                                     20            30.          Answering Paragraph 30, the allegations in this paragraph refer to a
                                     21 California statute, the text of which speaks for itself, and Plaintiffs’ characterization
                                     22 thereof, if any, is denied. To the extent any further response is required, Bridgecrest
                                     23 denies the allegations contained therein.
                                     24            31.          Answering Paragraph 31, denied.
                                     25            32.          Answering Paragraph 32, denied.
                                     26            33.          Answering Paragraph 33, denied.
                                     27            34.          Answering Paragraph 34, denied.
                                     28
                                          DMEAST #42302231 v2                               4
                                               DEFENDANT BRIDGECREST CREDIT COMPANY, LLC’S AMENDED ANSWER,
                                              AFFIRMATIVE DEFENSES, AND COUNTERCLAIM TO PLAINTIFFS’ COMPLAINT
                          Case 5:19-cv-00877-MWF-SHK Document 49 Filed 10/14/20 Page 6 of 17 Page ID #:574




                                      1            35.          Answering Paragraph 35, denied. Bridgecrest denies that it violated the
                                      2 RFDCPA and denies that Plaintiffs were damaged by any action or inaction of
                                      3 Bridgecrest. Bridgecrest further denies that it is liable for any damages, actual or
                                      4 otherwise, allegedly suffered by Plaintiffs.
                                      5            36.          Answering Paragraph 36, denied. Bridgecrest denies that it willfully,
                                      6 knowingly, or otherwise violated the RFDCPA and denies that Plaintiffs were
                                      7 damaged by any action or inaction of Bridgecrest. Bridgecrest further denies that it
                                      8 is liable for any damages, statutory or otherwise, allegedly suffered by Plaintiffs.
                                      9            37.          Answering Paragraph 37, denied.
                                     10            38.          Answering Paragraph 38, Bridgecrest denies that it is liable for any
                                     11 attorney’s fees, costs, or expenses as set forth by Plaintiffs. To the extent any
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915
    Telephone: 424.204.4400




                                     12 further response is required, denied.
       Ballard Spahr LLP




                                     13                                     FOURTH CAUSE OF ACTION
                                     14         (By Plaintiffs, Individually, Against All Defendants for Violations of the
                                     15             Consumer Credit Reporting Agencies Act, Civil Code § 1785.25(a))
                                     16            39.          Bridgecrest incorporates by reference all responses to the above
                                     17 paragraphs of the Complaint as though fully stated herein.
                                     18            40.          Answering Paragraph 40, denied. Bridgecrest further denies that it is
                                     19 liable for any damages, actual or otherwise, allegedly suffered by Plaintiffs.
                                     20            41.          Answering Paragraph 41, denied. Bridgecrest further denies that it is
                                     21 liable for any damages, actual or otherwise, allegedly suffered by Plaintiffs.
                                     22            42.          Answering Paragraph 42, denied. Bridgecrest further denies that it is
                                     23 liable for any damages, actual or otherwise, allegedly suffered by Plaintiffs.
                                     24            43.          Answering Paragraph 43, denied. Bridgecrest denies that it is liable for
                                     25 any damages, punitive or otherwise, allegedly suffered by Plaintiffs.
                                     26            44.          Answering Paragraph 44, Bridgecrest is without knowledge or
                                     27 information sufficient to form a belief as to the truth of the allegations of Paragraph
                                     28
                                          DMEAST #42302231 v2                               5
                                               DEFENDANT BRIDGECREST CREDIT COMPANY, LLC’S AMENDED ANSWER,
                                              AFFIRMATIVE DEFENSES, AND COUNTERCLAIM TO PLAINTIFFS’ COMPLAINT
                          Case 5:19-cv-00877-MWF-SHK Document 49 Filed 10/14/20 Page 7 of 17 Page ID #:575




                                      1 5 and, on that basis, denies the allegations contained therein.
                                      2            45.          Answering Paragraph 45, denied. Bridgecrest further denies that it is
                                      3 liable for any attorney’s fees, costs, or expenses as set forth by Plaintiffs.
                                      4            46.          Answering Paragraph 46, denied.
                                      5            47.          Answering Paragraph 47, Bridgecrest denies that it is liable for any
                                      6 attorney’s fees, costs, or other expenses as set forth by Plaintiffs. To the extent any
                                      7 further response is required, denied.
                                      8                                      FIFTH CAUSE OF ACTION
                                      9     (By Plaintiff, On Behalf of Themselves And The General Public, Against All
                                     10             Defendants for Violations of California’s Unfair Competition Law)
                                     11            48.          Bridgecrest incorporates by reference all responses to the above
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915
    Telephone: 424.204.4400




                                     12 paragraphs of the Complaint as though fully stated herein.
       Ballard Spahr LLP




                                     13            49.          Answering Paragraph 49, the allegations in this paragraph refer to a
                                     14 California statute, the text of which speaks for itself, and Plaintiffs’ characterization
                                     15 thereof, if any, is denied. To the extent any further response is required, Bridgecrest
                                     16 denies the allegations contained therein.
                                     17            50.          Answering Paragraph 50 and each subparagraph, 50(a) through 50(l),
                                     18 denied. Bridgecrest further denies that Plaintiffs are entitled to any relief on their
                                     19 own behalf or on behalf of any other person. Bridgecrest further states that, to the
                                     20 extent Plaintiffs purport to represent other Bridgecrest customers and/or seek
                                     21 “public injunctive relief” on behalf of other customers, the claims of such customers
                                     22 are subject to arbitration on an individual, non-class basis pursuant to the arbitration
                                     23 agreement contained in the terms and conditions governing customers’ account(s)
                                     24 with Bridgecrest.
                                     25            51.          Answering Paragraph 51, denied.
                                     26            52.          Answering Paragraph 52, denied.
                                     27            53.          Answering Paragraph 53, denied.
                                     28
                                          DMEAST #42302231 v2                               6
                                               DEFENDANT BRIDGECREST CREDIT COMPANY, LLC’S AMENDED ANSWER,
                                              AFFIRMATIVE DEFENSES, AND COUNTERCLAIM TO PLAINTIFFS’ COMPLAINT
                          Case 5:19-cv-00877-MWF-SHK Document 49 Filed 10/14/20 Page 8 of 17 Page ID #:576




                                      1            54.          Answering Paragraph 54, denied.
                                      2            55.          Answering Paragraph 55, denied. Bridgecrest further denies that
                                      3 injunctive relief, as set forth by Plaintiffs, is appropriate. Bridgecrest further states
                                      4 that, to the extent Plaintiffs purport to represent other Bridgecrest customers and/or
                                      5 seek “public injunctive relief” on behalf of other customers, the claims of such
                                      6 customers are subject to arbitration on an individual, non-class basis pursuant to the
                                      7 arbitration agreement contained in the terms and conditions governing customers’
                                      8 account(s) with Bridgecrest.
                                      9            56.          Answering Paragraph 56, Bridgecrest denies that it is liable for any
                                     10 attorney’s fees, costs, or other expenses as set forth by Plaintiffs. To the extent any
                                     11 further response is required, denied.
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915
    Telephone: 424.204.4400




                                     12                                         PRAYER FOR RELIEF
       Ballard Spahr LLP




                                     13            57.          Answering Prayer for Relief and each subparagraph therein,
                                     14 Bridgecrest denies the allegations and any implication that Plaintiffs’ allegations
                                     15 have merit and that Plaintiff, or any other individual, is entitled to any relief
                                     16 whatsoever.
                                     17                                      DEMAND FOR JURY TRIAL
                                     18            58.          Bridgecrest admits Plaintiffs have demanded a trial by jury; however,
                                     19 Bridgecrest denies any implication that the allegations of the Complaint have merit
                                     20 and that Plaintiffs are entitled to any relief whatsoever.
                                     21                                      AFFIRMATIVE DEFENSES
                                     22            Without assuming the burden of proof where it otherwise lies with Plaintiffs,
                                     23 Bridgecrest, as separate and distinct affirmative defenses to the Complaint and all
                                     24 the claims alleged therein, alleges as follows on information and belief:
                                     25                                   FIRST AFFIRMATIVE DEFENSE
                                     26                                          (Failure to State a Claim)
                                     27            59.          The Complaint, and each purported claim alleged therein, fails to set
                                     28
                                          DMEAST #42302231 v2                               7
                                               DEFENDANT BRIDGECREST CREDIT COMPANY, LLC’S AMENDED ANSWER,
                                              AFFIRMATIVE DEFENSES, AND COUNTERCLAIM TO PLAINTIFFS’ COMPLAINT
                          Case 5:19-cv-00877-MWF-SHK Document 49 Filed 10/14/20 Page 9 of 17 Page ID #:577




                                      1 forth facts sufficient to state a claim against Bridgecrest.
                                      2                                  SECOND AFFIRMATIVE DEFENSE
                                      3                                                  (Estoppel)
                                      4            60.          The Complaint is barred, in whole or in part, by the conduct, actions
                                      5 and inactions of Plaintiffs, which amount to and constitute an estoppel of the claims
                                      6 and any relief sought thereby.
                                      7                                   THIRD AFFIRMATIVE DEFENSE
                                      8                                                   (Waiver)
                                      9            61.          Plaintiffs’ claims are barred, in whole or in part, by the conduct, actions
                                     10 and inactions of Plaintiffs, which amount to and constitute a waiver of any right or
                                     11 rights Plaintiffs may or might have in relation to the matters alleged in the
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915
    Telephone: 424.204.4400




                                     12 Complaint.
       Ballard Spahr LLP




                                     13                                  FOURTH AFFIRMATIVE DEFENSE
                                     14                                                   (Laches)
                                     15            62.          The Complaint is barred from recovery by the doctrine of laches
                                     16 because Plaintiffs knew of the purported acts or omissions and were fully aware of
                                     17 their rights against Bridgecrest (if any), but nevertheless inexcusably and
                                     18 unreasonably delayed in asserting those rights to the prejudice of Bridgecrest.
                                     19                                   FIFTH AFFIRMATIVE DEFENSE
                                     20                                             (Failure to Mitigate)
                                     21            63.          To the extent that Plaintiffs have suffered any damage as a result of the
                                     22 matters alleged in the Complaint, which Bridgecrest denies, Plaintiffs failed to
                                     23 mitigate those damages and the claims therefore are barred, in whole or in part.
                                     24                                   SIXTH AFFIRMATIVE DEFENSE
                                     25                                             (Lack of Standing)
                                     26            64.          The Complaint, and each claim and cause of action set forth therein, is
                                     27 barred, in whole or in part, because Plaintiffs suffered no injury, actual damages, or
                                     28
                                          DMEAST #42302231 v2                                8
                                               DEFENDANT BRIDGECREST CREDIT COMPANY, LLC’S AMENDED ANSWER,
                                              AFFIRMATIVE DEFENSES, AND COUNTERCLAIM TO PLAINTIFFS’ COMPLAINT
                       Case 5:19-cv-00877-MWF-SHK Document 49 Filed 10/14/20 Page 10 of 17 Page ID #:578




                                      1 concrete and/or particularized injury-in-fact, as a result of any act or practice of
                                      2 Bridgecrest and, therefore, lack standing to assert a claim.
                                      3                                 SEVENTH AFFIRMATIVE DEFENSE
                                      4                                          (Statutes of Limitations)
                                      5            65.          The Complaint is barred in whole or in part by the applicable statutes of
                                      6 limitations including, without limitation, California Civil Code § 340(a), California
                                      7 Commercial Code § 2725(1), California Business & Professions Code § 17208,
                                      8 California Civil Code § 1785.33, California Civil Code § 1788.30(f), and 15 U.S.C.
                                      9 § 1692k.
                                     10                                  EIGHTH AFFIRMATIVE DEFENSE
                                     11                                                   (Setoff)
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915
    Telephone: 424.204.4400




                                     12            66.          The claims alleged by Plaintiffs are subject to a setoff and/or
       Ballard Spahr LLP




                                     13 recoupment.
                                     14                                   NINTH AFFIRMATIVE DEFENSE
                                     15                                     (Res Judicata/Collateral Estoppel)
                                     16            67.          The Complaint is barred to the extent Plaintiffs are members of a class
                                     17 action and did not properly opt out of the class. Accordingly, the Complaint is
                                     18 barred by the doctrines of res judicata and/or collateral estoppel.
                                     19                                   TENTH AFFIRMATIVE DEFENSE
                                     20                                   (No Publication/Negligence or Malice)
                                     21            68.          The Complaint is barred on the grounds that Bridgecrest did not
                                     22 publish any false, inaccurate or defamatory information to any third-party regarding
                                     23 Plaintiffs and has not acted with negligence, malice, actual malice, or willful intent
                                     24 to injure.
                                     25                                ELEVENTH AFFIRMATIVE DEFENSE
                                     26                                           (Plaintiffs’ Negligence)
                                     27            69.          Plaintiffs failed to exercise reasonable and ordinary care, caution or
                                     28
                                          DMEAST #42302231 v2                                9
                                               DEFENDANT BRIDGECREST CREDIT COMPANY, LLC’S AMENDED ANSWER,
                                              AFFIRMATIVE DEFENSES, AND COUNTERCLAIM TO PLAINTIFFS’ COMPLAINT
                       Case 5:19-cv-00877-MWF-SHK Document 49 Filed 10/14/20 Page 11 of 17 Page ID #:579




                                      1 prudence in order to avoid incurring the damages sought by the Complaint; thus, the
                                      2 damages, if any, sustained by Plaintiffs were proximately caused and contributed to
                                      3 by the negligence of Plaintiffs, not Bridgecrest.
                                      4                                 TWELFTH AFFIRMATIVE DEFENSE
                                      5                                     (Independent/Intervening Conduct)
                                      6            70.          To the extent that Plaintiffs have suffered any damage, injury and/or
                                      7 harm as a result of the matters alleged in the Complaint, which Bridgecrest denies,
                                      8 any damage, injury, and/or harm sustained by Plaintiffs was the direct and
                                      9 proximate result of the independent, intervening, negligent, criminal, and/or
                                     10 unlawful conduct of independent third parties or their agents, and not any act or
                                     11 omission on the part of Bridgecrest.
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915
    Telephone: 424.204.4400




                                     12                               THIRTEENTH AFFIRMATIVE DEFENSE
       Ballard Spahr LLP




                                     13                                            (Intentional Violation)
                                     14            71.          The Complaint is barred, in whole or in part, to the extent Plaintiffs,
                                     15 based on information discovered during the exchange of information and/or
                                     16 documents, intentionally violated any provisions of California’s Rosenthal Fair Debt
                                     17 Collection Practices Act, Cal. Civ. Code sections 1788-1788.30, which precludes
                                     18 any claims based upon the Rosenthal Act as set forth in California Civil Code
                                     19 section 1788.30(g).
                                     20                              FOURTEENTH AFFIRMATIVE DEFENSE
                                     21                                         (Adequate Legal Remedy)
                                     22            72.          Each claim and cause of action in the Complaint that alleges a request
                                     23 for injunctive and equitable relief is barred because Plaintiffs have an adequate legal
                                     24 remedy.
                                     25                                FIFTEENTH AFFIRMATIVE DEFENSE
                                     26                                             (Discharge of Duty)
                                     27            73.          Bridgecrest alleges that it has appropriately, completely, and fully
                                     28
                                          DMEAST #42302231 v2                               10
                                               DEFENDANT BRIDGECREST CREDIT COMPANY, LLC’S AMENDED ANSWER,
                                              AFFIRMATIVE DEFENSES, AND COUNTERCLAIM TO PLAINTIFFS’ COMPLAINT
                       Case 5:19-cv-00877-MWF-SHK Document 49 Filed 10/14/20 Page 12 of 17 Page ID #:580




                                      1 performed and discharged any and all obligations and legal duties, if any, arising out
                                      2 of the matters alleged in the Complaint.
                                      3                                SIXTEENTH AFFIRMATIVE DEFENSE
                                      4                                 (Unintentional Violation/Bona Fide Error)
                                      5            74.          The claims of Plaintiffs are barred, in whole or in part, because any
                                      6 alleged wrongful conduct on the part of Bridgecrest, which is assumed only for the
                                      7 purpose of this affirmative defense, was unintentional and resulted from a bona fide
                                      8 error notwithstanding the maintenance of procedures reasonably adapted to avoid
                                      9 any such error. See e.g., Cal. Civ. Code § 1788.30(e).
                                     10                              SEVENTEENTH AFFIRMATIVE DEFENSE
                                     11                                           (Arbitration Agreement)
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915
    Telephone: 424.204.4400




                                     12            75.          The Claims of Plaintiffs are barred, in whole or in part, to the extent
       Ballard Spahr LLP




                                     13 Plaintiffs purport to represent other Bridgecrest customers and/or seek “public
                                     14 injunctive relief” on behalf of other customers. The claims of such customers are
                                     15 subject to arbitration on an individual, non-class basis pursuant to the arbitration
                                     16 agreement contained in the terms and conditions governing customers’ account(s)
                                     17 with Bridgecrest.
                                     18                              EIGHTEENTH AFFIRMATIVE DEFENSE
                                     19                                          (Substantial Compliance)
                                     20            76.          The claims of Plaintiffs are barred, in whole or in part, because to the
                                     21 extent there is alleged wrongful conduct on the part of Bridgecrest, which is
                                     22 assumed only for the purpose of this affirmative defense, Bridgecrest asserts that it
                                     23 substantially complied with any requirement of any applicable law including, but
                                     24 not limited to, the Rees-Levering Automobile Sales Finance Act, the California
                                     25 Commercial Code, the Rosenthal Fair Debt Collection Practices Act, the Consumer
                                     26 Credit Reporting Agencies Act, and the Unfair Competition Law, and that as a result
                                     27 awarding any judgment to Plaintiffs would be unjust and unfair.
                                     28
                                          DMEAST #42302231 v2                               11
                                               DEFENDANT BRIDGECREST CREDIT COMPANY, LLC’S AMENDED ANSWER,
                                              AFFIRMATIVE DEFENSES, AND COUNTERCLAIM TO PLAINTIFFS’ COMPLAINT
                       Case 5:19-cv-00877-MWF-SHK Document 49 Filed 10/14/20 Page 13 of 17 Page ID #:581




                                      1                               NINETEENTH AFFIRMATIVE DEFENSE
                                      2                                                (Compliance)
                                      3            77.          The claims of Plaintiffs are barred, in whole or in part, because
                                      4 Bridgecrest strictly complied with the requirements of all applicable laws including,
                                      5 but not limited to, the Rees-Levering Automobile Sales Finance Act, the California
                                      6 Commercial Code, the Rosenthal Fair Debt Collection Practices Act, the Consumer
                                      7 Credit Reporting Agencies Act, and the Unfair Competition Law.
                                      8                               TWENTIETH AFFIRMATIVE DEFENSE
                                      9                                           (Business Justification)
                                     10            78.          Plaintiffs’ claims are barred, in whole or in part, because Bridgecrest’s
                                     11 actions were implemented for the advancement of lawful and essential business
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915
    Telephone: 424.204.4400




                                     12 purposes, consistent with industry practice, and/or taken in good faith.
       Ballard Spahr LLP




                                     13                             TWENTY-FIRST AFFIRMATIVE DEFENSE
                                     14                                           (Reservation of Rights)
                                     15            79.          Bridgecrest expressly reserves the right to assert such other and further
                                     16 affirmative defenses as may be appropriate, based on its ongoing investigation
                                     17 and/or documents and information obtained from Plaintiffs.
                                     18            WHEREFORE, Bridgecrest requests the following relief:
                                     19            1.           That Plaintiffs’ Complaint be dismissed with prejudice;
                                     20            2.           That Plaintiffs take nothing by virtue of the Complaint;
                                     21            3.           That judgment be entered in favor of Bridgecrest;
                                     22            4.           That the Court award Bridgecrest its fees, expenses and costs to the full
                                     23 extent permitted by law; and
                                     24            5.           That the Court award such other relief as is just and proper under the
                                     25 circumstances.
                                     26                                            COUNTERCLAIM
                                     27            1.           Bridgecrest incorporates by reference all responses to the above
                                     28
                                          DMEAST #42302231 v2                               12
                                               DEFENDANT BRIDGECREST CREDIT COMPANY, LLC’S AMENDED ANSWER,
                                              AFFIRMATIVE DEFENSES, AND COUNTERCLAIM TO PLAINTIFFS’ COMPLAINT
                       Case 5:19-cv-00877-MWF-SHK Document 49 Filed 10/14/20 Page 14 of 17 Page ID #:582




                                      1 paragraphs of the Complaint as though fully stated herein.
                                      2            2.           On or about February 24, 2015, Plaintiffs executed (i) a conditional sale
                                      3 contract and security agreement; and (ii) a retail purchase agreement in connection
                                      4 with the purchase and financing of their vehicle (the “Contract”). A copy of the
                                      5 Contract is attached hereto as Exhibit A.
                                      6            3.           Plaintiffs subsequently defaulted on their obligations under the
                                      7 Contract on numerous occasions by failing to make the requisite monthly payments.
                                      8 Plaintiffs did not thereafter cure their defaults.
                                      9            4.           Due to Plaintiffs’ above-referenced default, on or about April 10, 2018,
                                     10 Bridgecrest repossessed Plaintiffs’ vehicle through its agent, Eagle Adjusters, Inc.,
                                     11 as expressly permitted by the Contract.
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915
    Telephone: 424.204.4400




                                     12            5.           On or about April 10, 2018, Bridgecrest sent Plaintiffs Notices of Intent
       Ballard Spahr LLP




                                     13 to Dispose and Our Plan to Sell Property (the “Notices”) informing them, inter alia,
                                     14 that Bridgecrest intended to sell their vehicle at a private sale sometime after May 1,
                                     15 2018. A copy of the Notices are attached hereto as Exhibit B.
                                     16            6.           Bridgecrest thereafter sold Plaintiffs’ vehicle on or about May 4, 2018.
                                     17            7.           Bridgecrest sent Plaintiffs Explanations of Calculation of Surplus or
                                     18 Deficiency (the “Explanations”) on or about May 9, 2018. A copy of the
                                     19 Explanations are attached hereto as Exhibit C.
                                     20            8.           The Explanations provided an itemization and calculation pertaining to
                                     21 the remaining deficiency balance owed by Plaintiffs to Bridgecrest.
                                     22            9.           First, the Explanations provided that, as of May 9, 2018, the aggregate
                                     23 amount of obligations secured by Plaintiffs’ vehicle was $15,043.29.
                                     24            10.          Second, the Explanations provided that the proceeds of the sale of
                                     25 Plaintiffs’ vehicle amounted to $3,032.00.
                                     26            11.          Third, the Explanations provided that the cost of preparing the vehicle
                                     27 for disposition was $80.00, and the expense associated with disposition was
                                     28
                                          DMEAST #42302231 v2                               13
                                               DEFENDANT BRIDGECREST CREDIT COMPANY, LLC’S AMENDED ANSWER,
                                              AFFIRMATIVE DEFENSES, AND COUNTERCLAIM TO PLAINTIFFS’ COMPLAINT
                       Case 5:19-cv-00877-MWF-SHK Document 49 Filed 10/14/20 Page 15 of 17 Page ID #:583




                                      1 $288.00.
                                      2            12.          Fourth, the Explanations provided that Plaintiffs were not owed any
                                      3 credits or rebates pertaining to their vehicle or the deficiency balance.
                                      4            13.          Fifth, the Explanations provided that, as a result of the sale of their
                                      5 vehicle, and accounting for the expenses of retaking and selling the vehicle,
                                      6 Plaintiffs’ remaining deficiency balance owed to Bridgecrest as of May 9, 2018 was
                                      7 $12,379.29.
                                      8            14.          Plaintiffs have not made any payments toward their deficiency balance
                                      9 since the repossession and sale of their vehicle. Therefore, Plaintiffs are in breach
                                     10 of their obligations under the Contract.
                                     11            15.          Bridgecrest has, at all times, proceeded in a commercially reasonable
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915
    Telephone: 424.204.4400




                                     12 manner.
       Ballard Spahr LLP




                                     13            16.          Plaintiffs had use of their vehicle for nearly three years prior to its
                                     14 repossession. Plaintiffs had various opportunities to cure their defaults, but did not
                                     15 do so.
                                     16            17.          Bridgecrest properly repossessed and sold Plaintiffs’ vehicle and
                                     17 properly calculated the deficiency balance thereon.
                                     18            18.          Plaintiffs owe a remaining balance of approximately $12,379.29.
                                     19 Bridgecrest is entitled to recover the same from Plaintiffs and, to the extent
                                     20 Plaintiffs are awarded any relief as requested in the Complaint or otherwise, said
                                     21 award should be reduced or set off by the remaining balance.
                                     22            WHEREFORE, Bridgecrest respectfully requests that judgment be entered in
                                     23 its favor and against Plaintiffs, including any additional relief this Court deems just
                                     24 and reasonable.
                                     25
                                     26
                                     27
                                     28
                                          DMEAST #42302231 v2                                14
                                               DEFENDANT BRIDGECREST CREDIT COMPANY, LLC’S AMENDED ANSWER,
                                              AFFIRMATIVE DEFENSES, AND COUNTERCLAIM TO PLAINTIFFS’ COMPLAINT
                       Case 5:19-cv-00877-MWF-SHK Document 49 Filed 10/14/20 Page 16 of 17 Page ID #:584




                                      1    DATED: October 14, 2020              BALLARD SPAHR LLP
                                      2
                                      3                                         By: /s/ Marcos D. Sasso __________
                                                                                   Marcos D. Sasso
                                      4
                                                                                Attorneys for Defendant
                                      5                                         BRIDGECREST CREDIT COMPANY,
                                                                                LLC
                                      6
                                      7
                                      8
                                      9
                                     10
                                     11
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915
    Telephone: 424.204.4400




                                     12
       Ballard Spahr LLP




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                          DMEAST #42302231 v2              15
                                               DEFENDANT BRIDGECREST CREDIT COMPANY, LLC’S AMENDED ANSWER,
                                              AFFIRMATIVE DEFENSES, AND COUNTERCLAIM TO PLAINTIFFS’ COMPLAINT
                  Case 5:19-cv-00877-MWF-SHK Document 49 Filed 10/14/20 Page 17 of 17 Page ID #:585




                                      1                              CERTIFICATE OF SERVICE
                                                 I hereby certify that on this 14th day of October 2020, I electronically filed
                                      2
                                          a true and correct copy of the foregoing DEFENDANT BRIDGECREST
                                      3   CREDIT COMPANY, LLC’S AMENDED ANSWER, AFFIRMATIVE
                                          DEFENSES, AND COUNTERCLAIM TO PLAINTIFFS’ COMPLAINT
                                      4
                                          through the Court’s CM/ECF system, which will send a notice of electronic filing
                                      5   to the following:
                                      6
                                                  Alexander B. Trueblood
                                      7           Trueblood Law Firm                           Attorneys for Plaintiffs
                                                  10940 Wilshire Boulevard, Suite 1600
                                      8           Los Angeles, CA 90024
                                                  alec@hush.com
                                      9
                                                  Brandon A. Block
                                     10           Law Offices of Brandon A. Block, APC
                                                  433 North Camden Drive, Suite 600
                                     11           Beverly Hills, CA 90210
                                                  brandon@bblocklaw.com
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12
    Telephone: 424.204.4400




                                                                                                  /s/ Marcos D. Sasso
       Ballard Spahr LLP




                                     13                                                             Marcos D. Sasso
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                          DMEAST #42302231 v2

                                                                        CERTIFICATE OF SERVICE
